Case 3:20-cv-00622-MMH-PDB Document 18 Filed 06/17/20 Page 1 of 1 PageID 134




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

STEVEN D’AMICO,

      Plaintiff,

v.                                          Case No. 4:19cv446-MW/MAF

SCOTT HEILING,

     Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 17. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. This case is TRANSFERRED to the United States District Court for the

Middle District of Florida, Jacksonville Division, for all further proceedings. The

Clerk shall also close the file.

      SO ORDERED on June 17, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
